Name: Commission Regulation (EC) No 378/1999 of 19 February 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  Europe;  international trade;  agricultural structures and production;  foodstuff;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31999R0378Commission Regulation (EC) No 378/1999 of 19 February 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications' provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 046 , 20/02/1999 P. 0013 - 0014COMMISSION REGULATION (EC) No 378/1999 of 19 February 1999 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the 'Register of protected designations of origin and protected geographical indications` provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), as last amended by Commission Regulation (EC) No 1068/97 (2), and in particular Article 6(3) and (4) thereof,Whereas, pursuant to Article 5 of Regulation (EEC) No 2081/92, Greece, Spain and France have sent the Commission applications for the registration of a number of names as designations of origin;Whereas, pursuant to Article 6(1) of Regulation (EEC) No 2081/92, those applications have been found to meet all the requirements laid down therein and in particular to contain all the information required pursuant to Article 4 thereof;Whereas no statement of objection has been received by the Commission pursuant to Article 7 of Regulation (EEC) No 2081/92 for any of the names given in the Annex hereto following their publication in the Official Journal of the European Communities (3);Whereas those names should therefore be entered in the 'Register of protected designations of origin and protected geographical indications` and hence be protected throughout the Community as protected designations of origin;Whereas the Annex hereto supplements the Annex to Commission Regulation (EC) No 2400/96 (4), as last amended by Regulation (EC) No 38/1999 (5),HAS ADOPTED THIS REGULATION:Article 1 The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) in the 'Register of protected designations of origin and protected geographical indications` provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 208, 24. 7. 1992, p. 1.(2) OJ L 156, 13. 6. 1997, p. 10.(3) OJ C 207, 3. 7. 1998, p. 2; OJ C 201, 27. 6. 1998, p. 2; OJ C 172, 6. 6. 1998, p. 9; OJ C 120, 18. 4. 1998, p. 12.(4) OJ L 327, 18. 12. 1996, p. 11.(5) OJ L 5, 9. 1. 1999, p. 62.ANNEX PRODUCTS LISTED IN ANNEX II TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTION Fresh meat and offal SPAIN Cordero Manchego (PDO)Cheese SPAIN Queso Majorero (PDO)Fruit and vegetables FRANCE Muscat du Ventoux (PDO)Olives cassÃ ©es de la VallÃ ©e des Baux de Provence (PDO)Olives noires de la VallÃ ©e des Baux de Provence (PDO)SPAIN Avellana de Reus (PDO)Chufa de Valencia (PDO)OTHER PRODUCTS LISTED IN ANNEX II FRANCE CidresCornouaille (PDO)Pays d'Auge/Pays d'Auge Cambremer (PDO)GREECE Ã Ã ±Ã ¼Ã ªÃ ¯Ã ² Ã Ã ¯Ã ¦Ã Ã ­Ã §Ã ² (Krokos Kozanis) (PDO)